Title: From George Washington to Captain Nathaniel Bowman, 11 January 1780
From: Washington, George
To: Bowman, Nathaniel


          
            sir
            [Morristown, 11 Jan. 1780]
          
          You are to proceed immediately with the men of your company, present, and those attatched to it by an order of yesterday for the purpose of making it complete, to Squan, by the way of Freehold, taking with you the ammunition waggon for which you obtained an order on General Knox. At Freehold you will draw two weeks provision for your party, for which purpose you will find an order inclosed on the commissary at that place. You are to receive orders as to your farther destination and the objects of your command from the honorable the Board of War, thro’ Majr Howel late of the 2d Jersey Regt—And I have the utmost persuasion, that as far as the execution of the matters they have in view may be practicable and depend on you and your party that their expectations will be answered. It is the desire of the Board that your route and destination be kept a profound secret, which you will observe, both as it is their wish, and as the success of the enterprise they have in contemplation may depend entirely upon it. Expedition in your march will also be essential. That no officer may interfere with your command, I have written a line to that effect, which you will also find inclosed and use as occasion may require. In the course of your march and command you will keep your party under strict discipline, and in good order. It will be advisable that the men march with two or three days provisions if it can be easily obtained. You cannot move too soon. Given at Head Quarters this 11th January 1780.
          
            G. W——n
          
         